Title: To Thomas Jefferson from St. John de Crèvecoeur, [13 December 1786]
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
Wednesday Morn. [13 Dec. 1786]

I dined Yesterday with M. le Couteulx and asked him the question you desired I shou’d, concerning the fate of such letters as might arrive at the House the day preceding that of the Packet’s Sailing. His answer was, that after the Mail shou’d be closed and carried on board, a Private Box wou’d [be] kept by the Captn. for the reception of such late Letters, and that There was not the least danger of their being opened.—I saw Yesterday the good duke of Harcourt, who Told me that as soon as he has received the final answer from the Farmers General, he will open the Matter of Honfleur To the Ministers and pursue this Important objet untill it is accomplish’d. He thinks that he cannot possibly meet with any Very great difficulties and depends much on his Influence.—In 3 or 4 days Mr. Le Couteulx is to make the Report of our Committee to Mr. de Villedeuille. Wou’d you be so Kind as To Send me by the bearer your Notes on Virginia and your Map, which I will Carefully return.
I am Your Very Humble Servant,

St. John De Crèvecoeur

